Citation Nr: 0935578	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-11 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for sexual dysfunction, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel






INTRODUCTION

The Veteran served on active duty from October 1988 to 
November 1996.  He served in the Southwest Asia Theater of 
operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  By that rating action, the RO denied 
service connection for sexual dysfunction.  The Veteran 
timely appealed the RO's September 2004 rating action to the 
Board. 

In May 2008, the Board, in part, remanded the instant claim 
to the RO for additional development.  The requested 
development has been completed and the case has returned to 
the Board for appellate review. 


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.

2.  The competent medical evidence of record reflects that 
the Veteran has been diagnosed with erectile dysfunction.

3.  The preponderance of the competent medical evidence of 
record does not link the Veteran's erectile dysfunction to 
any incident of active military service.


CONCLUSION OF LAW


Erectile dysfunction, to include as due to an undiagnosed 
illness, was not incurred in or aggravated by active service.  
38 U.S.CA. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 CF.R. §§ 3.303, 3.317 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008 ); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The Veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide. Proper notification must also invite the claimant to 
provide any evidence in his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  See, also, 
the United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120- 21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

With regard to the service connection issue on appeal, VA 
provided the appellant with pre-adjudication notice on the 
Pelegrini II VCAA elements in an April 2004 letter.  The 
letter informed the appellant to let VA know of any evidence 
he thought would support his claim for service connection for 
sexual dysfunction on a direct service connection basis, told 
him that it was his responsibility to make sure that VA 
received all requested records not in the possession of a 
Federal entity, and told him where to send what "we need."

As to the claim for service connection for sexual dysfunction 
as due to an undiagnosed illness, although an April 2004 VCAA 
letter included an attachment for Persian Gulf claims, the 
Veteran was not provided notice of what was necessary to 
substantiate the claim.  Although this notice error is 
presumed prejudicial, the Board may proceed in deciding the 
claim for service connection for sexual dysfunction, to 
include as due to an undiagnosed illness, as there is a 
diagnosed illness associated with the claim (e.g., erectile 
dysfunction) and, as such, the benefit could not have been 
awarded as due to an undiagnosed illness as a matter of law.  
See Sabonis v. Brown. 8 Vet. App. 426 (1994).

In addition, the Court has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The appellant was informed of the Dingess elements 
in a June 2006 letter.  Id.

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  The appellant was provided pre-adjudication 
VCAA notice via an April 2004 letter.  Id.

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of the instant 
claim.  The record includes service medical records, VA 
compensation and pension examinations, VA outpatient 
treatment records, and private treatment records.  Statements 
from the Veteran were also associated with the claims folder.  
There are no known additional records to obtain.  In 
addition, pursuant to the Board's May 2008 remand directives, 
VA examined the Veteran in September 2008 to determine the 
etiological relationship, if any, between any currently 
diagnosed disability manifested by sexual dysfunction and 
military service.  A copy of the September 2008 VA 
examination report is contained in the claims folder. 

In sum, the record reflects that the facts pertinent to the 
claim for service connection for sexual dysfunction, to 
include as due to an undiagnosed illness has been properly 
developed and that no further development is required to 
comply with the provisions of the VCAA or the implementing 
regulations.  Accordingly, the Board will adjudicate the 
claim.

II.  Merits Analysis

(i) Undiagnosed Illness

The Veteran claims service connection for a disability 
manifested by sexual dysfunction during service.  The Veteran 
served in the Persian Gulf.  Service connection may be 
considered under applicable presumptions.  However, since 
there is a diagnosis for the stated disorder (e.g., erectile 
dysfunction), service connection for this disorder as an 
undiagnosed illnesses will be denied.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir. 2000); Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the general 
proposition that in claims involving presumptive service 
connection, the Board must also examine the evidence of 
record to ascertain if there is any other basis upon which to 
develop or grant the claim, including direct service 
connection) see Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 
2005); Roebuck v. Nicholson. 20 Vet. App. 307, 312-313 
(2006).

Under the provisions of specific legislation enacted to 
assist Veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  The 
term "qualifying chronic disability" means a chronic 
disability resulting from an undiagnosed illness; a medically 
unexplained chronic multisymptorn illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined as a cluster of signs or symptoms; or, any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service-connected.  38 U.S.C.A. § 
1117(a)(2).

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multisymptom illness 
include:  (1) fatigue, (2) unexplained rashes or other 
dermatological signs or symptoms, (3) headache, (4) muscle 
pain, (5) joint pain, (6) neurological signs and symptoms, 
(7) neuropsychological signs or symptoms, (8) signs or 
symptoms involving the upper or lower respiratory system, (9) 
sleep disturbances, (10) gastrointestinal signs or symptoms, 
(11) cardiovascular signs or symptoms, (12) abnormal weight 
loss, and (13) menstrual disorders.  38 U.S.C.A. § 1117(g).

Among the requirements for service connection for a 
disability due to an undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis.  
38 C.F.R. §
3.317(a)(1)(ii).  There must be no affirmative evidence that 
relates the undiagnosed illness to a cause other than being 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If signs or 
symptoms have been attributed to a known clinical diagnosis 
in the particular Veteran's case being considered, service 
connection may not be provided under the specific provisions 
pertaining to Persian Gulf Veterans.  See VAOPGCPREC 8-98 at 
paras. 4-5 (Aug. 3, 1998).

The term "Persian Gulf Veteran" means a Veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War. 38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317( d)(2).

The Veteran's DD 214 shows that he served on active duty from 
October 1988 to November 1996.  He also received a Southwest 
Asia Service Medal and a Kuwait Liberation Medal.  These 
awards are indicative of service during the Persian Gulf War.

The identification of a diagnosis, per se, renders 
consideration of an "undiagnosed illness" under statute and 
regulation inappropriate.  See VAOPGCPREC 8-98 (In addressing 
the question of whether VA may pay compensation under 38 
U.S.C.A. § 1117 for disability manifested by symptoms that 
either elude diagnosis or are attributed to a poorly- defined 
disease such as chronic fatigue syndrome or fibromyalgia, it 
is held that section 1117(a) authorizes service connection on 
a presumptive basis only for disability arising in Persian 
Gulf Veterans due to "undiagnosed illness" and may not be 
construed to authorize presumptive service connection for any 
diagnosed illness, regardless of whether the diagnosis may be 
characterized as poorly defined.).

Here, the medical evidence reflects that the Veteran has been 
diagnosed with erectile dysfunction.  (See September 2008 VA 
examination report).  This is a clinical diagnosis in 
connection with the Veteran's claimed disorder.  Under 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), in order for the 
Veteran to warrant service connection, the Veteran's disorder 
may not be attributable to a known diagnosis.  Consequently, 
service connection for sexual dysfunction, based on an 
undiagnosed illnesses, is not warranted.

(ii) Direct Service Connection

The Veteran argues that his sexual dysfunction, currently 
diagnosed as erectile dysfunction, is linked to his period of 
military service.  Because there is no competent evidence 
indicating a nexus between his currently diagnosed erectile 
dysfunction and his period of military service, the appeal 
will be denied.

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Service treatment records are wholly devoid of any subjective 
complaints or clinical findings referable to any 
genitourinary pathology, to include, but not limited to, 
sexually transmitted diseases.  On an October 1996 service 
separation examination report, the Veteran's genitourinary 
system was evaluated as "normal."  On a Report of Medical 
History, also dated in October 1996, the Veteran denied 
having venereal diseases, such as syphilis and gonorrhea.  

Post-service VA and private medical evidence reflects that in 
April 2005, the Veteran was seen at a VA outpatient clinic 
with complaints of having difficulty maintaining an erection.  
He was denied being prescribed the medication, Viagra, 
because of his cardiac status.  (See April 2005 VA outpatient 
reports).  

The Veteran was diagnosed with erectile dysfunction in 
September 2008.  (See September 2008 VA examination report).  
During the September 2008 VA examination, the Veteran 
reported that he had developed erectile dysfunction in 2002, 
shortly after he was diagnosed with hypertension.  The VA 
examiner opined, after a claims file review and physical 
evaluation of the Veteran, that it was "As likely as not" 
that his erectile dysfunction related to his cardiovascular 
medications.  The VA examiner supported his opinion by 
stating that the medication, Aldactone, could cause erectile 
dysfunction and that the Veteran had been prescribed this 
medication since the onset of his cardiomyopathy, a 
disability for which service connection has not been 
established.  

The September 2008 VA examiner also determined that the 
Veteran's other symptomatic non-service-connected disorders, 
such as cardiomyopathy and chronic obstructive pulmonary 
disease (COPD), might also be contributing factors to his 
erectile dysfunction.  In this regard, the VA examiner 
maintained that patients who are unhealthy from heart disease 
and COPD could have difficulty with erectile dysfunction 
simply due to a lack of energy.  The VA examiner was unable 
to find any incident of service that played a role in the 
Veteran's development of erectile dysfunction.  

There is no other medical opinion of record, VA or private, 
that contradicts the September 2008 VA examiner's opinion.  

A thorough review of the record reveals that there is no 
evidence of symptoms of any sexual dysfunction during 
military service.  There also is no evidence of any sexual 
dysfunction until almost a decade after the Veteran's 
separation from service in 1996.  The absence of any clinical 
evidence of the claimed disability for almost a decade after 
service discharge constitutes negative evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Moreover, the competent medical evidence clearly demonstrates 
that diagnosed erectile dysfunction is not related to 
military service, but to medications, as well as lethargy, 
stemming from the Veteran's non-service-connected 
cardiomyopathy and COPD.  Based on the foregoing, service 
connection for erectile dysfunction is not warranted.

The Board observes the Veteran's assertions that he currently 
has sexual dysfunction as a result of having served on active 
military service, to include as due to an undiagnosed 
illness.  The Court has held that lay testimony is competent 
regarding features or symptoms of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, the Court has also held that lay 
persons, such as the Veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability that may be 
related to service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Here, the Veteran is capable of reporting 
that he had various physical maladies during service.  He is 
not, however, competent (i.e., qualified professional) to 
attribute these problems to a period of military service.  




In conclusion, the preponderance of the evidence is against a 
finding that the Veteran's currently diagnosed erectile 
dysfunction is related to his period of military service. 



ORDER

Service connection for erectile dysfunction, to include as 
due to an undiagnosed illness, is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


